—In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered December 20, 1995, which, after a hearing, inter alia, (1) held him in civil contempt for his disobedience of a prior order of the same court (Rosato, J.), dated November 30, 1993, (2) fined him $3,019.50, and (3) directed him to pay counsel fees, costs, and disbursements in connection with the contempt motion. Justice Rosenblatt has been substituted for the late Justice Hart {see, 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, without costs or disbursements.
The evidence in the record establishes that the appellant is guilty of civil contempt.
The appellant’s remaining contentions are without merit. Bracken, J. P., Rosenblatt, Copertino and Altman, JJ., concur.